Citation Nr: 1518071	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-49 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vision loss disability, to include diabetic retinopathy, as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertensive vascular disease (high blood pressure), to include as a result of exposure to herbicide agents.

3.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a November 2008 rating decision, the RO denied entitlement to service connection for senile cataracts and refractive error, and deferred a decision on service connection for high blood pressure.  In July 2009, claims for service connection for diabetic retinopathy and for high blood pressure were denied, along with a claim for special monthly pension.

In a June 2014 rating decision, the RO granted special monthly compensation (SMC) based on the need for aid and attendance.  Entitlement to nonservice-connected special monthly pension (SMP) is a separate issue from entitlement to SMC.  Therefore, the claim for SMP remains on appeal.    


FINDINGS OF FACT

1.  The Veteran's retinopathy is due to hypertension, for which service connection is not in effect, rather than being related to service-connected diabetes.

2.  Refractive error and congenital color-blindness are defined as disorders for which service connection is not authorized.

3.  The Veteran's vision loss, other than refractive error and congenital color-blindness, did not manifest during his service, may not be presumed to have resulted from the Veteran's exposure to herbicides, and is not a result of his active military service, to include exposure to herbicides,

4.  The Veteran did not incur hypertension in service, or within a presumptive period following service, and hypertension may not be presumed to result from the Veteran's exposure to herbicides in service.


CONCLUSIONS OF LAW

1.  Service connection for vision loss due to refractive error or congenital color blindness is precluded by law.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(c), 4.9, 4.84a (2014).

2.  The criteria for service connection for vision loss, to include as due to cataracts or hypertensive retinopathy, to include on the basis of exposure to herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014); Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

3.  The criteria for service connection for hypertensive vascular disease (high blood pressure), to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

4.  The criteria for payment of nonservice-connected special monthly pension benefits have not been met.  38 U.S.C.A. §§ 1114, 1521, 5107 (West 2014); 38 C.F.R. § 3.351 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran's official service records, including service treatment records, establish that he served in Vietnam.  He is presumed to have been exposed to herbicides.  However, none of the claimed diseases addressed in this appeal (refractive error, cataracts, color blindness, hypertensive retinopathy, and hypertension) are among the diseases associated with herbicide exposure on the basis of a presumption.  38 C.F.R. § 3.309(e).  

The absence of a disease from the presumptive list does not preclude a Veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking the claimed disability to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis.

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465 (1994).

1.  Claim for service connection for vision loss

The Veteran's service treatment records disclose that defective visual acuity and congenital color blindness were noted during service.  On VA examination conducted in September 2008, the examiner found that the Veteran had hypertensive retinopathy, as well as refractive error, congenital color blindness, senile cataracts, and possible glaucoma, but no diabetic retinopathy.  The examiner provided an opinion that the Veteran's refractive error and senile cataracts and vision loss were not due to or aggravated by service-connected diabetes mellitus.  VA eye consultation in April 2009 disclosed that the Veteran had poor vision in both eyes, but no diabetic retinopathy was seen.  No definitive diagnosis of glaucoma was confirmed, a diagnosis of borderline glaucoma was assigned.

The diagnoses of congenital color blindness and of refractive error during service or following service do not assist the Veteran to establish service connection for vision loss.  The diagnosis of congenital color blindness defines the Veteran's colorblindness as a disorder of congenital origin.  Such a disorder is not subject to service connection except under specific circumstances not shown in this case (such as superimposed injury).  Refractive error is excluded from the definition of a disability for which service connection may be granted.  Refractive errors are considered congenital or developmental defects that are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c) (2014).  Thus, service connection for the Veteran's congenital color blindness and refractive error cannot be granted, as a matter of law.  Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992). 

The Veteran has manifested cataracts during the pendancy of this appeal, and has undergone surgical removal of a cataract.  The VA examiner provided a definitive opinion that the Veteran's service-connected diabetes mellitus did not cause or aggravate disability due to cataracts.  The Veteran has not provided medical or lay evidence that service-connected diabetes did cause or aggravate a cataract in the Veteran's case, other than the Veteran's own lay belief that his diabetes contributed to his vision loss.  As the causation of cataracts is not a process that is readily observable by a lay person, the Veteran's belief that his diabetes may have caused or aggravated his cataracts is less probative than the examiner's unfavorable medical opinion.  

Finally, the Veteran contends that he has diabetic retinopathy.  The VA examination disclosed hypertensive retinopathy.  The Veteran has been granted service connection for ischemic heart disease, but not for hypertensive vascular disease.  The cause of retinopathy cannot be observed by a law person; retinopathy itself is detectable only through use of specialized diagnostic examination of the back of the eye.  The examiner's opinion that the Veteran's retinopathy was etiologically related to hypertension, not ischemic heart disease, is probative medical evidence.  In comparison, the Veteran's lay opinion as to the cause of his retinopathy is of limited probative value.  

The Veteran's refractive error and congenital color blindness were present in service and within the first year following his service, but service connection for those disorders cannot be granted.  There is no evidence that a diagnosed vision disorder is a chronic disorder which may be presumed related to the Veteran's service under 38 U.S.C.A. § 1101 or 38 C.F.R. § 3.303(a) or 3.303(b).  The Veteran has not provided any lay or medical evidence that a vision loss disability is related to the Veteran's exposure to herbicides, so the Veteran has not met the burden of proof under Combee to show a relationship between vision loss disability and herbicide exposure.

The preponderance of the evidence, considered together with the applicable provisions of law, establish that service connection cannot be granted for vision loss (refractive error and congenital color blindness) manifested in service, and no current vision loss disability may be presumed related to the Veteran's service or any incident thereof, to include exposure to herbicides.  Finally, the competent and probative medical evidence establishes that no current vision loss disability is secondary to or due to a service-connected disability.  The claim must be denied.  

2.  Claim for service connection for high blood pressure

The Veteran contends that he incurred high blood pressure in service, or soon thereafter, with essentially chronic treatment since his service discharge.  Service treatment records associated with the claims file reflect that the Veteran's blood pressure was 124/72 at the time of July 1970 separation examination.  No elevation of blood pressure was noted, diagnosed, or treated during the Veteran's service.  

The service treatment records are entirely unfavorable to the Veteran's claim, as those records disclose treatment for a variety of disorders, but reflect no treatment of or diagnosis of high blood pressure, and reflect no blood pressure readings which may be considered high blood pressure as defined by VA regulation.  

The Veteran did not list high blood pressure as a disability when he submitted a 1971 claim for compensation benefits.  The Veteran did not report high blood pressure in correspondence with VA or in claims for VA benefits prior to 1988.  VA and private outpatient treatment records dated in 1988 fail to disclose a diagnosis of high blood pressure.  The summary of a September 1990 VA hospital admission reflects a diagnosis of arterial hypertension.  Although the Veteran provided a history of hypertension during treatment in 1990, but there are no details of record as to the date of initial onset or initial diagnosis of high blood pressure.  

The Veteran contends, in essence, that since service connection has been granted service connection for ishemic heart disease, he should be considered service-connected for hypertension.  Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  The medical definition of ischemic heart disease does not include hypertension, and the Board has no authority to conclude that hypertension is a symptom of ischemic heart disease or is secondary to due to service-connected ischemic heart disease in the absence of medical evidence supporting such fact.  There is nothing in this record that would support a finding that this problem was somehow caused by the service-connected condition.

The evidence is unfavorable to the claim.  The service treatment records fail to demonstrate that the Veteran had high blood pressure in service, as he asserts.  The Veteran did not seek service connection for high blood pressure when he sought service connection for other disabilities in 1971, providing factual evidence against his own claim.  In a January 1972 request for a physical examination, the Veteran noted he had rheumatic fever and a "heart condition," but did not specify that hypertension was present.  The Veteran was scheduled for VA examination, but did not appear.  See May 1972 Disallowance.  

The Board has considered whether hypertension may be presumed related to the Veteran's service or any incident thereof.  However, the medical evidence is against a conclusion that hypertension was present in service or within an applicable presumptive period.  Hypertension is not a disorder that may be presumed related to the Veteran's exposure to herbicides.  The Veteran has not provided any evidence that hypertension is actually related to herbicide exposure in his case.  See Combee.  

The preponderance of the evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied.  \

3.  Special monthly pension (SMP)

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension (SMP), when an otherwise eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. § 3.351.

The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  38 U.S.C.A. §§ 1521, 1522.  The statutory scheme generally provides that a Veteran who has been awarded compensation for service-connected disability cannot receive pension at the same time, unless the amount of pension available is greater than the amount of compensation available.

In this case, the Veteran has already been awarded a total compensable evaluation for PTSD, a total compensable evaluation for ishemic heart disease, and ratings for other service-connected disabilities.  Special monthly compensation (SMC) has been granted based on the need for aid and attendance, with entitlement to an increased rate of SMC based on 100 percent service-connected disability plus additional disability.  In a 2009 substantive appeal, the Veteran stated he requested special monthly compensation, not special monthly pension.  

However, as the Veteran has been informed by VA that the claim for SMP remains on appeal, and the Veteran's representative (for some reason that is unclear) requested that the issue be addressed on appeal, the Board will consider whether the Veteran is eligible for payment of SMP.

The maximum pension rate allowed by law for SMP for a single Veteran who requires aid and attendance was set at $23,396 in 2014.  In comparison, SMC at the rate which has been awarded to the Veteran exceeds the maximum amount of SMP benefits by more than $1,000 each month.  By law, a Veteran whose countable income exceeds the rate allowed for a pension benefit cannot meet the income requirements for payment of pension.  In this case, granted SMC benefits exceed the income requirements for SMP.  Since the Veteran is already receiving a greater benefit, SMC based on the need for aid and attendance, the Veteran is precluded by his income from eligibility for payment of SMP.  

Since income limits established by law precludes the Veteran from receiving SMC and SMP concurrently, it would be adverse to the Veteran's interests to award SMP instead of the SMC the Veteran has already been granted.  Since the law, not the facts of this case, precludes VA from paying SMP to the Veteran while he is receiving SMC based on the need for aid and attendance, the appeal must be dismissed for lack of legal entitlement.  Although the claim must be dismissed, without prejudice, at this time, the Veteran may submit a claim for SMP at any time his eligibility for SMC is decreased to the extent that SMP would become the greater benefit.  

Duties to assist and notify

If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Neither the Veteran nor his representative has identified any notice deficiency with respect to a claim addressed in this decision.  The decision regarding SMP is a matter of law, so further discussion of notice or assistance in development of that claim is not required.  

Service treatment records have been associated with the claims file.  VA examinations were conducted during the appeal.  VA clinical records have been associated with the claims file.  

All identified private records have been associated with the claims file.  Medical opinions addressing the claims at issue were obtained.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal for service connection for vision loss disability, to include as due to refractive error, color blindness, cataracts, or diabetic retinopathy claimed as secondary to service-connected diabetes mellitus, type II, is denied.

The appeal for service connection for hypertensive vascular disease (high blood pressure), to include as a result of exposure to herbicide agents, is denied.  

The appeal for SMP based on the need for aid and attendance is dismissed without prejudice.  



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


